REQUESTED BY: Senator John W. DeCamp Nebraska State Legislature State Capitol Lincoln, Nebraska 68509
Dear Senator:
This is in response to your letter of May 13, 1985, concerning LB 713. In that letter you ask whether the provisions of LB 713 which provide for the payment of 12 million dollars on the basis of the purported contract or miscellaneous claim are constitutional.
In our Opinion No. 26, dated February 20, 1985, to Senator William Barrett (a copy of which is attached), we concluded that payment of such a claim would be constitutionally suspect. This opinion dealt with the original version of LB 713, however, we do not find anything in the amended version of LB 713 which changes that opinion, particularly in view of the decision of the Nebraska Supreme Court in Weaver v. Koehn, 120 Neb. 114, 231 N.W. 703 (1930), as discussed therein. Because of the great factual similarity to the situation at hand, it appears to be dispositive of this issue. Opinion No. 26 also concluded that there was no legal basis or merit to the so-called contract claim. See also, Opinions No. 164, December 5, 1983; No. 243, December 24, 1984; No. 16, February 5, 1985; and No. 17, February 7, 1985.
We thus have no basis for any change in our previous opinions on this issue and continue to maintain that the payment of the so-called contract claim provided in LB 713 is constitutionally suspect.
Very truly yours,
ROBERT M. SPIRE Attorney General
John Boehm Assistant Attorney General